Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is based on Pre-Appeal Brief request filed on 12/8/2021 and an interview conducted on 02/09/2022.
2.	This office action is based on Applicants’ amendment filed on 11/08/2021 and an interview conducted on 02/09/2022 with Applicants’ representative Attorney Jonathan Solomon (Reg. No. 64,869).

EXAMINER’S AMENDMENT
3.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST 
be submitted no later than the payment of the issue fee.

4.    Authorization for this examiner’s amendment was given in an interview with Attorney Jonathan Solomon (Reg. No. 64,869).
	5.	Claims 1-3 and 5-20 are allowed.
6.	The application has been amended as follows: 



	IN THE CLAIMS:

1. 	(Currently Amended) A computer-implemented method, the method comprising:
in response to an indication of a successful build of submitted source code at a build tool, invoking a staging service to create a plurality of staging repositories for storing artifacts generated as a result of the successful build of the submitted source code, wherein a profile is configured for the plurality of staging repositories to manage processing of the artifacts, wherein the submitted source code is associated with a software application including a set of components;
uploading the artifacts in the plurality of staging repositories according to the configured profile, wherein the plurality of staging repositories store corresponding sets of artifacts from the generated artifacts from the successful build, wherein each set of artifacts corresponds to a component of the set of components of the software application, and wherein each of the plurality of staging repositories is associated with a different deployment management technology for managing corresponding sets of the artifacts;
providing the artifacts from the plurality of staging repositories for execution at a designated landscape;
receiving metadata from the execution, wherein the metadata is associated with performance of the artifacts at the designated landscape; and


2. 	(Original) The method of claim 1, further comprising:
in response to releasing the artifacts to the one or more target repositories, deploying the artifacts to a production landscape.

3.	(Previously Presented) The method of claim 1, further comprising:
receiving, at a compiler, changes submitted for the source code, wherein the source code with the changes is submitted for compiling, wherein the source code and the changes are associated with a version of the software application; and
building, at the built tool, the compiled source code with the changes for the software application to generate the artifacts and to provide the indication of the successful build.

5. 	(Original) The method of claim 1, further comprising:
configuring a staging group based on the profile; and 
assigning the plurality of staging repositories to the staging group to define corresponding deployment management technologies associated with the plurality of staging repositories.

6. 	(Original) The method of claim 5, further comprising:

executing checks for the artifacts to determine integrity of content of the artifacts according to predefined actions associated with the configured profile.

7.	(Original) The method of claim 1, further comprising:
instantiating the staging service to create the plurality of staging repositories as temporary repositories for storing the artifacts.

8. 	(Original) The method of claim 7, wherein instantiating the staging service comprises:
based on exposed service functionality through a staging interface of the staging service, receiving a profile definition for the profile to be configured for the plurality of staging repositories.

9.	(Original) The method of claim 1, further comprising:
releasing the plurality of staging repositories to the one or more target repositories, wherein a quantity of target repositories is defined in the configured profile, and wherein a first staging repository from the staging repositories is defined for release into a plurality of target repositories. 

10.	(Currently Amended) A non-transitory, computer-readable medium coupled to one or more processors and having instructions stored thereon which, when 
in response to an indication of a successful build of submitted source code at a build tool, invoking a staging service to create a plurality of staging repositories for storing artifacts generated as a result of the successful build of the submitted source code, wherein a profile is configured for the plurality of staging repositories to manage processing of the artifacts, wherein the submitted source code is associated with a software application including a set of components;
uploading the artifacts in the plurality of staging repositories according to the configured profile, wherein the plurality of staging repositories store corresponding sets of artifacts from the generated artifacts from the successful build, wherein each set of artifacts corresponds to a component of the set of components of the software application, and wherein each of the plurality of staging repositories is associated with a different deployment management technology for managing corresponding sets of the artifacts;
providing the artifacts from the plurality of staging repositories for execution at a designated landscape;
receiving metadata from the execution, wherein the metadata is associated with performance of the artifacts at the designated landscape; and
in response to evaluation of the metadata, determining whether to release the artifacts from a first staging repository of the plurality of staging repositories to one or more target repositories. 


in response to releasing the artifacts to the one or more target repositories, deploying the artifacts to a production landscape.

12.	(Previously Presented) The computer-readable medium of claim 10, wherein the operations further comprise:
receiving, at a compiler, changes submitted for the source code, wherein the source code with the changes is submitted for compiling, wherein the source code and the changes are associated with a version of the software application; and
building, at the built tool, the compiled source code with the changes for the software application to generate the artifacts and to provide the indication of the successful build.

13. 	(Original) The computer-readable medium of claim 10, wherein the operations further comprise:
configuring a staging group based on the profile; 
assigning the plurality of staging repositories to the staging group to define corresponding deployment management technologies associated with the plurality of staging repositories;
after uploading the artifacts at the plurality of staging repositories, locking the plurality of staging repositories in the staging group for read-only operations; and


14.	(Original) The computer-readable medium of claim 10, wherein the operations further comprise:
instantiating the staging service to create the plurality of staging repositories as temporary repositories for storing the artifacts, wherein instantiating the staging service comprises:
based on exposed service functionality through a staging interface of the staging service, receiving a profile definition for the profile to be configured for the plurality of staging repositories; and
releasing the artifacts from the staging repositories to the one or more target repositories, wherein a quantity of target repositories is defined in the configured profile, and wherein a first staging repository from the staging repositories is defined for release into a plurality of target repositories. 

15.	(Currently Amended) A system comprising
a computing device; and
a computer-readable storage device coupled to the computing device and having instructions stored thereon which, when executed by the computing device, cause the computing device to perform operations, the operations comprising:
	in response to an indication of a successful build of submitted source code at a build tool, invoking a staging service to create a plurality of staging repositories for submitted source code, wherein a profile is configured for the plurality of staging repositories to manage processing of the artifacts, wherein the submitted source code is associated with a software application including a set of components;
	uploading the artifacts in the plurality of staging repositories according to the configured profile, wherein the plurality of staging repositories store corresponding sets of artifacts from the generated artifacts from the successful build, wherein each set of artifacts corresponds to a component of the set of components of the software application, and wherein each of the plurality of staging repositories is associated with a different deployment management technology for managing corresponding sets of the artifacts;
	providing the artifacts from the plurality of staging repositories for execution at a designated landscape;
	receiving metadata from the execution, wherein the metadata is associated with performance of the artifacts at the designated landscape; and
	in response to evaluation of the metadata, determining whether to release the artifacts from a first staging repository of the plurality of staging repositories to one or more target repositories. 

16. 	(Previously Presented) The system of claim 15, wherein the operations further comprise:
in response to releasing the artifacts to the one or more target repositories, deploying the artifacts to a production landscape.

receiving, at a compiler, changes submitted for the source code, wherein the source code with the changes is submitted for compiling, wherein the source code and the changes are associated with a version of the software application; and
building, at the built tool, the compiled source code with the changes for the software application to generate the artifacts and to provide the indication of the successful build.

18. 	(Original) The system of claim 15, wherein the operations further comprise:
configuring a staging group based on the profile; 
assigning the plurality of staging repositories to the staging group to define corresponding deployment management technologies associated with the plurality of staging repositories;
after uploading the artifacts at the plurality of staging repositories, locking the plurality of staging repositories in the staging group for read-only operations; and
executing checks for the artifacts to determine integrity of content of the artifacts according to predefined actions associated with the configured profile.

19.	(Original) The system of claim 15, wherein the operations further comprise:

	based on exposed service functionality through a staging interface of the staging service, receiving a profile definition for the profile to be configured for the plurality of staging repositories.

20.	(Original) The system of claim 15, wherein the operations further comprise:
releasing the artifacts from the staging repositories to the one or more target repositories, wherein a quantity of target repositories is defined in the configured profile, and wherein a first staging repository from the staging repositories is defined for release into a plurality of target repositories. 

Reasons for Allowance
7.	Claims 1-3 and 5-13 are allowed over the prior arts of record.
A.    The cited references:
Koshkin et al. (US Pub. No. 2018/0173510 A1 – art of record), Holzer et al. (US Pub. No. 2020/0133651 A1 – art of record) and Mathon et al. (US Pub. No. 2020/0387357 A1 – art of record) in combine do not disclose …the plurality of staging repositories store corresponding sets of artifacts from the generated artifacts from the successful build, wherein each set of artifacts corresponds to a component of the set of components of the software application, and wherein each of the plurality of staging 
Jodoin et al. (US Patent No. 10,318,285 B1) discloses a pipeline has multiple sequential stages such that changes to application code, software configurations, hardware configurations, security configurations, computing resources, etc. are compiled and built for one or more staging environments.  The staging environments are provisioned, and tests (e.g., integration tests) are run and validated, and are deployed to a production environment…stages in a pipeline may correspond to a region (e.g., USA or EU) and logical state (e.g., pre-production, beta, production).  In an embodiment, a pipeline is utilized so that only resources specific to a region and logical state (e.g., USA pre-production) are modified at each pipeline stage – See Col. 2, lines 24-53.   Jodoin further discloses contingent upon passing any quality metrics or gates run in the beta environment, there may be a subsequent pre-production stage in which the same or different tests may be run in configuration that is the same or different from that of the beta stage, and contingent upon those tests passing, the changes may be deployed first to a single production environment (e.g., a single region or availability zone), and then to additional production environments thereafter – See Col. 5, lines 35-67 and col. 6, lines 1-14 and col. 8, lines 49-67 and Col. 9, lines 1-34.  Jodoin does not disclose …the plurality of staging repositories store corresponding sets of artifacts from the generated artifacts from the successful build, wherein each set of artifacts corresponds to a component of the set of components of the software application, and wherein each of the plurality of staging repositories is associated with a different 
Adibowo (US pub. No. 2020/0142809 A1) discloses ADR applications are deployed from the staging environment 204 to the production environment 206.  In some implementations, ADR applications are deployed to the production environment 206 in response to receiving an election from a user (e.g., a user of the customer) to deploy the application to the production environment 206…the ADR application delivery platform 200 includes one or more staging environments (e.g., the staging environment 204 of FIG. 2).  In some implementations, each staging environment 204 of the one or more staging environments 204 is specific to a particular customer.  The staging environment(s) receive respective ADR applications from the update server 210 – See paragraphs [0030-0036].  Adibowo does not disclose the claimed invention.
Dawson et al. (US Pub. No. 2018/0113684 A1) discloses uploaded to a PaaS cloud platform, the PaaS cloud platform generally controls the deployment and staging of the application through buildpacks.  A buildpack, for example, generally provides a framework including a set of runtimes and middleware that can be used to run the application…there may different buildpacks 120 for different types of applications 156 (e.g., a Java buildpack for a Java application, a node.js buildpack for a node.js application, a PHP buildpack for a PHP application, etc.).  In some cases, when a user pushes an application (via the client 140) to the cloud computing environment 100, the user may also upload a user-defined (or custom) buildpack for the application – See paragraph [0024].  Dawson does not disclose …the plurality of staging repositories store corresponding sets of artifacts from the generated artifacts from the successful 

C.	Regarding claims 1, 10 and 15, the prior art of record when viewed individually or in combination does not discloses or render obvious the features of the independent claims 1, 10 and 15, specific the limitations of:
… the plurality of staging repositories store corresponding sets of artifacts from the generated artifacts from the successful build, wherein each set of artifacts corresponds to a component of the set of components of the software application, and wherein each of the plurality of staging repositories is associated with a different deployment management technology for managing corresponding sets of the artifacts…and in combination in all other limitations/elements as claimed in claims 1, 10 and 15. Such combination/render obvious features, are allowed over the prior art of record.
Claims 2-3, 5-9, 11-14 and 16-20 are dependent upon claims 1, 10 and 15. Since the independent claims 1, 10 and 15 are allowable, claims 2-3, 5-9, 11-14 and 16-20, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miedema (US Pub. No. 2020/0252307 A1) discloses receiving a provisioning request for a service in a distributed system; staging the provisioning request to one or more additional services in the distributed system; receiving a staging response from the one or more additional services that provides additional provisioning for the one or more additional services based on the provisioning request – See Abstract and specification for more details.
Hodder et al. (US Pub. No. 2020/0104107 A1) discloses the steps in the above build configuration are respectively named Build and test, Deploy to staging and Deploy to production; deployment: sets the type of environment for a step.  Example values include: test (for a test environment); staging (for a staging environment); and production (for a production environment) – See paragraphs [0050-0060].
Forbes (US Pub. No. 2018/0091624 A1) discloses managing deployment to multiple service clouds spanning multiple data centers, described in detail below, tracks, stores and makes available staging and deployment results, on a request by request basis, in a multi-tenant environment that handles staging and deployment of new versions, minor application updates, and hot fixes for individual applications – See paragraphs [0029-0031 and 0035-0039]. 
Thakur et al. (US Patent No. 7,739,680 B1) discloses version two software 121 is installed on staging application server 120 (Step 210).  Next, version two software 
Braun (US Patent No. 10,564,961 B1) discloses FIG. 2 illustrates 200 staging sources.  In particular, a deployed application 210 may be sent to staging 220 that uses information from buildpacks 230 (e.g., buildpack 1 through n), run times 240 (e.g., runtime 1 through n), and a platform repository 250 to create a droplet 260.  According to some embodiments, the handled resources with a file-based representation like applications, buildpacks, runtimes or droplets may be stored and fetched from the platform repository 250 – See col. 4, lines 31-67 and Col. 5, lines 1-17.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MONGBAO NGUYEN/           Examiner, Art Unit 2192